Citation Nr: 1146978	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  06-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO denied entitlement to a TDIU.  In April 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In December 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further RO action on the Veteran's claim for a TDIU is warranted, even though such will, regrettably, further delay an appellate decision on this matter..

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in the last remand, the Veteran has been granted service connection for bilateral hearing loss (rated as 80 percent disabling), residuals of cold injury of the right lower extremity (rated as 20 percent disabling), residuals of cold injury of the left lower extremity (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), residuals of cold injury of the right upper extremity (rated as 10 percent disabling), and residuals of cold injury of the left upper extremity (rated as 10 percent disabling); the combined rating is 90 percent.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  Hence, the Veteran meets the minimum percentage requirements, under 38 C.F.R. § 4.16(a), for consideration of a schedular TDIU.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

At the time of the Board's last remand, the only opinion addressing the question of whether the Veteran is unemployable due to service-connected disabilities was contained in a VA examination report of February 2006.  However, the Board determined that this examination was inadequate because the examiner failed to consider all of the Veteran's service-connected disabilities in rendering the opinion.  Specifically, while noting the Veteran's hearing loss, the February 2006 examiner did not account for this disability in opining on Veteran's unemployability.

Accordingly, the Board directed the RO/AMC to afford the Veteran an examination to obtain a further medical opinion on the Veteran's unemployability, taking into account all of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In August 2011 two VA examinations were conducted.  One was conducted by an audiologist who determined that the Veteran's hearing loss and tinnitus, alone, would not significantly impact his ability to obtain or maintain employment.  Another was conducted by a general physician who determined that it is unlikely that the Veteran's cold injuries would prevent him from obtaining or retaining substantially gainful employment, unless the employment involved being outside.

On review of these opinions, the Board cannot find that the RO/AMC has substantially complied with its September 2010 remand directives.  In the remand, the Board specifically directed that the examiner offer an opinion as to whether the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  These opinions are flawed for the exact reason the Board determined that the February 2006 opinion was flawed-the examiners failed to take into account all of the Veteran's service-connected disabilities in rendering the opinions.  As such, the very purpose of the Board's September 2010 remand has been frustrated.  The Veteran has specifically contended, throughout the course of the appeal, that the combined effect of his inability to understand instructions from co-workers, along with numbness in his extremities, has caused him to be unable to obtain or retain employment.   

Thus, the given the foregoing, the Board again finds that the RO must arrange for the Veteran to undergo further VA examination, by a physician, to obtain a medical opinion as to whether he is rendered unemployable solely as a result of his service-connected disabilities.  The examiner should clearly opine whether the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which is a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA general medical examination, by a physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician  designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical principles, as to whether-without regard to any nonservice-connected disabilities or the Veteran's age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss, tinnitus, and residuals of cold injuries of the upper and lower extremities, individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU.  

If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for a TDIU in light of pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



